UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 1, 2011 RAMCO-GERSHENSON PROPERTIES TRUST (Exact name of registrant as specified in its charter) Maryland 1-10093 13-6908486 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 31500 Northwestern Highway, Suite 300, Farmington Hills, Michigan (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code(248) 350-9900 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders At the annual meeting of shareholders of Ramco-Gershenson Properties Trust on June 1, 2011, shareholders: (1) elected the two Class II trustee nominees to serve until the annual meeting of shareholders in 2012; (2) ratified the appointment of Grant Thornton LLP as our independent registered public accounting firm for the year ending December 31, 2011; (3) approved, on an advisory basis,the compensation of our named executive officers; and (4) approved, on an advisory basis, an advisory vote on named executive officers compensation every year.The results of the voting are shown below. Proposal 1- Election of Trustees Nominees Votes For Votes Withheld Broker Non-Votes Arthur H. Goldberg Mark K. Rosenfeld Proposal 2- Ratification of Appointment of Independent Registered Public Accounting Firm Votes For Votes Against Abstentions Proposal 3- Advisory Approval of the Compensation of Named Executive Officers Votes For Votes Against Abstentions Broker Non-Votes Proposal 4- Advisory Approval as to the Frequency of Having an Advisory Vote on the Compensation of Named Executive Officers Every One Year Every Two Years Every Three Years Abstentions Broker Non-Votes 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RAMCO-GERSHENSON PROPERTIES TRUST Date:June 2, 2011 By: /s/Gregory R. Andrews Gregory R. Andrews Chief Financial Officer and Secretary 3
